ITAZEE, District Judge.
In this action to restrain the infringement of claims 1 and 6 of patent No. 536,734, dated April 2, 1895, granted to A. J. Moxham, for improvement in railway switch structures, I have examined the record and discovered no reason to disagree with the Circuit Court of Appeals for the Sixth Circuit in Johnson Company v. Toledo Traction Company, 119 Fed. 885, 56 C. C. A. 415. The said court, having before it for consideration the scope of claims 1, 2, 3, 4, and 5 of the patent in suit, held that there was no such indicated change in the manner of using or applying the railway switch structure as to warrant holding that by its use there was produced a new result. In view of the thoroughly comprehensive reasons assigned by the court in the Johnson Company Case, it is neither necessary nor useful to reiterate the scope of claim 1. This case is not thought to be stronger, and, even if the asserted new evidence indicating the inadequacy of the prior structures had been presented in the former case, in my judgment, a different decision would not have resulted.
*414My impression, from an examination of the prior art, is that the specific claim 6, read in connection with the specification, cannot be given breadth to include defendant’s device without ignoring such antecedent art and elements as were commonly known. Assuming that claim 6 is patentably novel, in view of its narrow range, it must be limited to the precise structure described. As thus limited the defendant 'would not infringe. The casting of the defendant has not the short projections of claim 1 to correspond in shape to the abutting rails, nor has it the holding down members of the sixth claim, nor the specific bonding material of the complainant’s patent.
The bill is dismissed, with costs.